‘i

n;;   h   ::
          *
                                                                   . .                                                   ..   -.
                                        z

                                                                                                                                   GG6

                                                                           :
                                                                           :
 ^             .’                             ..


                            I                              .“...




                    .            OFFICE OFTHE       ATTORNEY               GENERALOF         TEXAS
                                                         AUSTIN

                        -cwuw
                         -ouRa


                           Eanorab1.eLbrvln Xi.Drown, Jr.
                           crizlinolDlstrlot Attorney
                           Fort \Yorth,Texas                                       .

                           Deer Sir8




                                                                               328(3.) provides            a
                                                                               in suite for dolin-
                                                                                107 now in ?oroo Pa-
                                                                               3uad lLlciva1      oa303,




                                                             or tho opinion thst the no
                                                     supcraoded tho fom to bo uooa in
                                                     olloction of dolinq.lmt taxco,
                                                     ltatlon. ie apeoirically   sot forth ’
                                                       (1) Soot.ion j,
                                                   assi:;tUS In this rmtter with                               an ax-

                                      Upo!x reoolpt of your lottor the writer \szoto you
                           a0 f0110:16I

                                      "It is our u~domtnndin(: thnt tho poinl; you
                                 inquire about hao bow cnllod to tho uttontion   of
                                 the SKp~Wo Court and that the court is no?t pre-
                                 y5ng   ar. axiGcd      rule             to taka cm0 of this                    acming
.    .,   .




    , Honorable LWvls              I?.l&own,iJr.,-pa&o 2


                    lnoonslat3noyr Slth your pemkmibn,   thOref@o,
                    WC will mit the aotion by tim court which tra+uide~G
                    stand will bs in the mar future boforo answifcpfq~
                    yam. roquostIn
                           Fe novr oOl?~yf5ursttcatim to Ruls ::o,2 a0 azwnd0d
          by thb Suprme        Court; tJse smo provldo3 a3 folloxo:

                         nThoae &lo3 ohsU &kern tho procoduro in
                    the justioa, county, distrititncd~nppa+to court3
                 of tho rtato of Texas in
                                       '. all aotiom of a civil
                 nature, with 3uch Oroaptions 33 my bo horoimftor
                 Bt3hi .. :,:horo
                                any ntatut3 In offoct,lxzodistaly
               . prior to %pttmbcr 1, l.$!,J.,
                                             proscribed .a rulo
                 or procoduro tn'lumcy, @mrdianOhip, OY 03tatos
                 of docadontc, or any other probato Jroo3odingn In ~.
                 tho oounty court diff3~5.r;~
                                            fro3 the30 rulon, such
                 statuts 3hOll ag;:ly. :~iiatatuton in tmmi ia-
                 mediately prior to SaytcmbOr l.,1$&l, p"o3cribi.r~
                 ~ulos ailprGcodw% in bond oi'                  reco~~izsnoe               ~o~~oILu~Qs

                 ;Cncririlualcasas era hsreby Ooztlnuod In affect 03
                 rules of yrocodura            covorninL;  but whore
                                                             such              oa303,

                 auuh crtatuteoJroscribod na rules of Jzoseduro In




                     530t103 5, of Artlolg                  732%3. amtiiino. a                   form
                                                                                                          :
                                                                                                              of   al-
          totlon to bo used in t3;%mite.
                           ft 13 the o>fnion of this dopnrtzmt                            that           Artiolo
          73~8-1’    ~3   still   in   force   and effect       UII~ aold attltuto                       hm not
          been ropsslod oz Ononded by the no? rulOo of praotioo end pro-
          Qoduro in oivil notio:i3pronulcated by tho :uypocleCourt of this
          zt3to.

                                                                                    Yours very truly